21 F.3d 423NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
In re Michael RANKINS, a/k/a Abdul S. Muhammad, Petitioner.Michael RANKINS, a/k/a Abdul S. Muhammad, Plaintiff-Appellant,v.CHOWAN COUNTY SHERIFF'S DEPARTMENT;  Chowan County DetentionFacility;  Fred A. Spruill, Sheriff;  WalterLynnheart;  G. Jackson;  John Doe,Jailer, Defendants-Appellees.
Nos. 93-8080, 94-6138.
United States Court of Appeals, Fourth Circuit.
Submitted March 22, 1994.Decided April 19, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Malcolm J. Howard, District Judge.  (CA-93-406-H).
Michael Rankins, Petitioner/Appellant Pro Se.
E.D.N.C.
PETITION DENIED IN NO. 93-8080 AND DISMISSED IN NO. 94-6138.
Before PHILLIPS, WILKINSON, and LUTTIG, Circuit Judges.
PER CURIAM:


1
These cases arise from a 42 U.S.C. Sec. 1983 (1988) action filed by Michael Rankins.  In No. 93-8080, Appellant filed a petition for writ of mandamus requesting that this Court compel the district court to act.  Rankins filed his civil rights complaint in July, 1993.  On December 9, 1993, the district court determined that some of Rankins's claims were frivolous and allowed the action to proceed with respect to others.  Rankins's mandamus petition was filed the following day.  Because the district court has acted, Rankins's petition is moot.  Although we grant Rankins's motion to proceed in forma pauperis, we dismiss his petition for mandamus as moot.


2
In No. 94-6138, Appellant appeals the district court's grant of partial summary judgment in the same case.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.  We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

No. 93-8080 PETITION DENIED
No. 94-6138 DISMISSED